Citation Nr: 1425938	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-05 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased disability rating in excess of 20 percent for a spine condition to include the cervical spine.

2. Entitlement to an increased disability rating in excess of 20 percent for a spine condition to include the thoracic spine.

3.  Entitlement to a compensable evaluation for a gastrointestinal disorder to include peptic ulcers and GERD.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse P.C.


ATTORNEY FOR THE BOARD

T. Carmichael


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in May and October 2009 and January 2011 of the Department of Veterans Affairs (VA) Regional Offices (RO) in Togus, Maine, Seattle, Washington, and Detroit, Michigan. 

The Veteran testified at a May 2012 hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his are worse than reflected by the currently assigned disability ratings. VA is required to afford the Veteran a contemporaneous VA examination to assess the extent and severity of his service-connected disabilities. See Palczewski v. Nicholson, 21 Vet. App. 174, 181   (2007); Snuffer v. Gober, 10 Vet. App. 400, 403   (1997). The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old or that the current rating may be incorrect. See Weggenmann v. Brown, 5 Vet. App. 281, 284   (1993); Caffrey v. Brown, 6 Vet. App. 377, 381   (1995). During a May 2012 VA travel board hearing, the Veteran also alleged that his spine disabilities impacted his ability to work. Thus, a remand is required to provide the Veteran with various VA examinations and medical opinions for his service-connected disabilities, and to adjudicate the intertwined issue of a total disability rating based on individual unemployability (TDIU). 

Accordingly, these claims are REMANDED for the following action:

1. Gather any outstanding records of VA medical treatment from the VAMC in Detroit, Michigan after April 2008. If the records are unavailable, the RO/AMC must document the unavailability within the claims file and advise the Veteran so that he can submit any copies of such documents in his possession.

2. Gather any outstanding private medical treatment records from Dr. K. C. after December 2009 including any records of referrals to nutritionists or other medical service providers. If the records are unavailable, the RO/AMC must document the unavailability within the claims file and advise the Veteran so that he can submit any copies of such documents in his possession.

3. Schedule the Veteran for a VA examination to ascertain the current severity of his disabilities. The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination. 

The VA examiner should report all present symptoms and manifestations attributable to ankylosis of the thoracolumbar and cervical spine in accordance with current VA rating protocols. 




The VA examiner should further indicate all present symptoms and manifestations attributable to a gastrointestinal disorder  in accordance with current VA rating protocols.

4.  After undertaking any additional development deemed necessary, the RO/AMC must adjudicate the claims, and the specific claim for a TDIU, including an assessment of whether a referral for extraschedular consideration is warranted, and readjudicate the rating claims, in light of all additional evidence received. 

If the benefits sought on appeal are not granted, the Veteran and his representative must be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




